DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Response to Amendment
In response to Applicant’s amendment filed 7/13/2021, Claims 1, 6, 8, 10, and 12-14 are amended, Claims 16-20 were previously withdrawn, no new claims have been added, and no claims have been canceled. Therefore, Claims 1-20 are currently pending in the application wherein claims 16-20 are withdrawn.
The Applicant’s amendments to the drawings and specification have overcome each and every drawing objection previously set forth in the Non-Final mailed 3/17/2021 (hereinafter referred to as “Non-Final”) barring the drawing objection that is reiterated below under the Drawing header. Therefore, each and every drawing objection barring the one reiterated below is withdrawn at this time.
The Examiner notes that the Applicant’s amendment filed 7/13/2021 did not address the drawing objections made on page 4 of the Non-Final. However, it is the current Examiner’s opinion that no further amendment to the drawings are necessary, and as mentioned above these drawing objections are withdrawn.
The replacement Drawing sheets filed 7/13/2021 are accepted by the Examiner.
The Applicant’s amendments to the specification have overcome each and every specification objection set forth in the Non-Final. Therefore, each and every specification objection is withdrawn at this time.
The Applicant’s amendments to the specification and claims have overcome each and every 35 U.S.C. § 112(a) rejection previously set forth in the Non-Final. Therefore, each and every rejection under 35 U.S.C. § 112(a) is rejected at this time.
The Applicant’s amendments to the specification and claims have overcome each and every 35 U.S.C. § 112(b) rejection previously set forth in the Non-Final. Therefore, each and every rejection under 35 U.S.C. § 112(b) is rejected at this time.
 Response to Arguments
Applicant’s arguments, see pages 14-16, filed 7/13/2021, with respect to the rejection(s) of claim(s) 1-6, 8-9, and 12-14 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kamen et al. (US 2014/0188076) and Rondelet et al. (US 5,254,096).
Drawings
The drawings are objected to because of the following:
Paragraph [0059] states “Fig. 8 depicts…and plunger hooks 876”. However, Fig. 8 illustrates “Syringe Hooks 876” rather than the disclosed “plunger hooks”. Therefore the Examiner believes the drawings need to be amended accordingly to resolve this conflict. The Examiner has provided an annotated Fig. 8 to illustrate where this inconsistency was found within Fig. 8 and provide further clarity.

    PNG
    media_image1.png
    658
    1045
    media_image1.png
    Greyscale
  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
520 in paragraphs [00100], [00101], [00103], [00105], [00106], [00107], [00108], [00109], and [00112].  
The Examiner suggests reviewing the entirety of the specification for any instances of reference numeral 520 in order to remove the reference numeral.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
424 in Fig. 4C.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
 Claim Objections
Claims 1, 3, 6-7, and 12-13 are objected to because of the following informalities:  
Claim 1, line 8 recites “the clutch assembly”. The Examiner suggests amending this to recite “the anti-ratcheting magnetic clutch assembly” (bolded for emphasis) to improve the claim language consistency throughout the claim.
Claim 1, line 11 recites “a piston of a syringe” (bolded for emphasis). The Examiner suggests amending this to recite “a piston of the  syringe” (bolded for emphasis) as the Examiner believes this is the same syringe as recited in claim 1, line 3.
Claim 3, line 2 recites “a vertical plane intersecting the vertex” (bolded for emphasis). The Examiner suggests amending this to recite “the  vertical plane intersecting the vertex” (bolded for emphasis) as this “vertical plane” is believe to be the same vertical plane as recited in claim 2, line 4.
Claim 6, line 3 recite “the open position and the closed position” (bolded for emphasis). The Examiner suggests amending this to recite “an  open position and a 
Claim 7, line 2 recites “the clutch assembly”. The Examiner suggests amending this to recite “the anti-ratcheting magnetic
Claim 12, line 3 recites “the syringe barrel”. The Examiner suggests amending this to recite “an  syringe barrel” (bolded for emphasis) as the syringe barrel lacks antecedent basis.
This amendment would provide antecedent basis for the limitation of “the syringe barrel” in claim 13, line 3.
Claim 13, lines 1-2 recites “the occlusion sensor communicate with a processor that determines if an infusion line connected to the syringe barrel”. The Examiner suggests amending this to “the occlusion sensor communicates with the processor to determine if  the infusion line is connected to the syringe barrel”. The Examiner suggests this because the limitations of “processor” and “infusion line” have both been recited within claim 12. Therefore, the claim language should be “the processor” and “the infusion line”. The Examiner also suggests the various other changes to improve the grammar and claim language. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0188076; hereinafter Kamen) in view of Rondelet et al. (US 5,254,096; hereinafter Rondelet).
With regards to claim 1, Kamen discloses (Figs. 20, 28, 30, 34, and 48A-B), a syringe pump (500, see [0449]) comprising:
a housing (502, see [0450]) with a syringe accepting region (506, see [0451]); 
a syringe holding system (518 and 520, see [0453], [0467]) configured to hold a syringe (The Examiner notes that the recitations of claim 1 do not positively recite a syringe, although the prior art does have a syringe 504) in the syringe accepting region (See Figs. 28 and 30, see [0458-0459], [0467]); 
a drive mechanism including: 
a lead screw (850, see [0523], [0549]), 
at least one half nut (830, see [0451], [0549]), 
a magnetic clutch assembly (820, see [0549]), and 
a drive rod (524, see [0606]), and wherein the clutch assembly is configured to engage and disengage the at least one half nut to and from the lead screw (See [0549]; The Examiner notes that the embodiment of Fig. 28 and the drive mechanism 800 of Figs. 48A-48B are disclosed as being workable together, see [0522]); and 
a drive head (522, see [0474]) operatively coupled to the drive mechanism (See [0581-0582], [0606]), the drive head configured to engage a piston of a syringe held by the syringe holding system (See [0474]; The Examiner notes that the recitations of claim 1 do not positively recite a piston, although the prior art does have a piston 544 that the drive head is configured to engage). 
This embodiment of Kamen of the magnetic clutch assembly does not specifically disclose that it is anti-ratcheting and that the drive head includes a plunger lever disposed at a distal-most end of the drive head.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the embodiment of the magnetic clutch assembly to incorporate the further teachings of Kamen disclosed in the embodiment of [0546] by including a clutch that is anti-ratcheting. Doing so would allow the clutch assembly to engage the half nut threads on the lead screw such that there is zero or minimal backlash without loading the half nut threads against the lead screw and creating excessive drag (See Kamen [0546]).
The syringe pump of Kamen modified in view of further teachings of a separate embodiment of Kamen will be referred to as the modified syringe pump of Kamen.
The modified syringe pump of Kamen is silent with regards to the drive head including a plunger lever disposed at a distal-most end of the drive head. 
Nonetheless, Rondelet teaches (Figs. 1-8) that the drive head (14) includes a plunger lever (224) disposed at a distal-most end of the drive head (See Fig. 2 and Fig. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the drive head of the modified syringe pump of Kamen by a teaching of Rondelet such that the drive head includes a plunger lever disposed at a distal-most end of the drive head rather than the current configuration of the drive head of the modified syringe pump of Kamen which has a plunger lever disposed on a lateral side of the drive head. One of ordinary skill in the art would have been motivated to make this modification, as Rondelet teaches having the plunger lever disposed at a distal-most end of the drive head as an effective arrangement for opening and closing the plunger hook(s) and allowing the user to in re Japinske), one having ordinary skill in the art would have concluded that the placement of the plunger lever at a distal-most end of the drive head as constituting a mere rearrangement of parts that would not affect operation of the device/syringe pump.
The modified syringe pump of Kamen modified in view of a teaching of Rondelet will hereinafter be referred to as the syringe pump of Kamen and Rondelet.
With regards to claim 2, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 1, and Kamen further teaches (Figs. 29 and 57A) that the syringe accepting region (506) includes a concave rear wall (See Examiner annotated Fig. 29 below, hereinafter referred to as Fig. A) having a vertex (See Fig. A below), where the concave rear wall includes a top portion (See Fig. A below) and a bottom portion (See Fig. A below) that meet to form the vertex (See “vertex” in relation to “top portion” and “bottom portion” below), and wherein the top portion is oriented at a first angle (See Examiner annotated Fig. 57A below, hereinafter referred to as Fig. B) with respect to a vertical plane intersecting the vertex (See Fig. B below). 

    PNG
    media_image2.png
    366
    768
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    740
    621
    media_image3.png
    Greyscale

With regards to claim 3, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 2, and Kamen further teaches (Figs. 29 and 57A) that the bottom portion (See Fig. A above) is oriented at a second angle (See Fig. B above) with respect to a vertical plane (See Fig. B above) intersecting the vertex (See Fig. B above).
With regards to claim 4, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 3, however, Kamen is silent with regards to the first angle and the second angle are the same.
Nonetheless, it would have been an obvious matter of design choice to make the first and second angles the same, since such a modification would have involved a mere change in the size/proportion of a component. A change in size/proportion is generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.04(IV)(A)).
With regards to claim 5, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 1, and Kamen further teaches (Fig. 34) that the drive head (522, see [0474]) includes first (526) and second (528) plunger hooks disposed on the drive head (See 526, 528 in relation to 522 in Fig. 34, see [0467]) and configured to grasp onto a plunger thumb flange of a plunger of the syringe (See [0467]; the Examiner notes that the recitations of claim 5 do not positively recite a plunger thumb flange of a plunger, although the prior art does have a plunger thumb flange (548) that the plunger hooks grasp onto), and wherein the first and second plunger hooks are configured to actuate between an open position and a closed position (see [0467]).
With regards to claim 6, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 1, and Kamen further teaches (Fig. 34) the plunger lever (530, see [0467]) is adapted to move first (526) and second (528) plunger hooks between the open position and the closed position (See [0467]), and wherein the plunger lever is configured for actuation by a user (See [0467], [0508], and [0513]).
With regards to claim 8, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 1, and Kamen further teaches (Figs. 29-30 and 61-62) that the syringe holding system (518 and 520, see [0453], [0467]) includes a barrel clamp (518), a flange plate (520, see [0459]) , and first (526) and second (528) plunger hooks.
With regards to claim 9, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 8, and Kamen further teaches that the barrel clamp (518) includes a proximal end (See Examiner annotated Fig. 29 below, hereinafter referred to as Fig. C) pivotably attached to the housing (502, see [0468] and Fig. 31) and a distal end (See Fig. C below) with a barrel engagement surface (See Fig. C below), wherein the barrel engagement surface is attached to the barrel clamp via a swivel (see comparison of the position of 518 in Figs. 30-31; also see [0468], note that there is a swivel as 518 rotates 90 degrees from an unlocked position in Fig. 30 to a locked position in Fig. 31) and is adapted to allow the barrel engagement surface to rotate and contact syringe barrels of at least two different sizes (See [0458]).

    PNG
    media_image4.png
    596
    609
    media_image4.png
    Greyscale

With regards to claim 11, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 1, and Kamen further teaches the drive mechanism includes an anti-ratcheting magnetic clutch (See previous analysis and explanation in regards to claim 1).
With regards to claim 12, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 1, and Kamen further teaches (Figs. 28 and 59) comprising an occlusion sensor (513, see [0462]), wherein the occlusion sensor is configured to communicate with a processor (3500; and see [0589-0590]) that determines if an infusion line connected to the syringe barrel is blocked (See [0461-0462] and [0590]).
With regards to claim 13, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 12, and Kamen further teaches that the occlusion sensor (513) communicate with a processor (3500; and see [0589-0590]) that determines if an infusion line connected to the syringe barrel is blocked by calculating one of a slope of a force curve, a slope of a pressure curve, a comparison to a baseline force measurement, a comparison to a baseline pressure measurement, or an area under the force curve (See [0462]).
With regards to claim 15, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 1, however, the syringe pump of Kamen is silent with regards to further the syringe pump is positioned in a rack with at least one other infusion pump or syringe pump.
Nonetheless, in conjunction with the embodiment shown in Fig. 2, Kamen teaches (Fig. 2) a syringe pump (201) is positioned in a rack (208), and see [0243]; note thefreedictionary.com defines a “rack” as “a framework or stand in or on which to hold, hang, or display various articles”. It is the Examiner’s position that 208 is a rack as it holds various pumps with at least one other infusion pump or syringe pump (202 and 203, see [0423]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe pump of Kamen and Rondelet with a further teaching of a different embodiment of Kamen such that the syringe pump is positioned in a rack with at least one other infusion pump or syringe pump. One of ordinary skill in the art would have been motivated to make this modification, as doing so would facilitate pump functions, including the pumps’ ability to share power among each other and be in electrical communication with each other (See Kamen [0425]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen and Rondelet as applied to claim 1 above, in further view of Bähr et al. (US 2018/0347722; hereinafter Bähr) and Toews et al. (US 2002/0183616; hereinafter Toews).
With regards to claim 7, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 1, Kamen further teaches that the anti-ratcheting magnetic clutch assembly includes a magnet configured to prevent ratcheting (See previous analysis regarding the combination of Kamen in Claim 1; also note that the magnet is configured to prevent ratcheting as in combination with the other elements of the clutch assembly, it is anti-ratcheting as described in claim 1 above).
However, Kamen is silent with regards to the anti-ratcheting magnetic clutch assembly includes a magnet configured to increase a holding force of the clutch assembly.
Nonetheless, Bähr teaches a device where a magnet is placed into at least one of two magnetic armatures, which increases the holding force between the two armatures (See [0015, [0036]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the anti-ratcheting magnetic clutch assembly of the syringe pump of Kamen and Rondelet to incorporate the teachings of Bähr and Toews by including a magnet configured to increase a holding force of the clutch assembly. Doing so would provide a need for reduced energy supply to overcome the force of biasing elements for holding a position of the device as compared to one without a magnet (Bähr, see [0010], [0036]). Additionally, doing so would provide clean connections between magnetically coupled components (Toews, see [0015]) and would not require the exertion of force to connect components (Toews, see [0016]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen and Rondelet as applied to claim 8 above, and in further view of Gerlach et la. (US 2004/0057855; hereinafter Gerlach).
With regards to claim 10, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 8, and Kamen further teaches (Fig. 62) that the flange plate (520) is configured to secure a syringe barrel flange against the housing (See [0459]; The Examiner notes that the recitations of claim 10 does not positively recite a syringe barrel flange, although the prior art does have a syringe barrel flange (542) that the flange plate 520 secures against the housing 502), the flange plate includes a bottom surface configured to contact the syringe barrel flange (See position of 520 in relation to 542 in Fig. 61), and the flange plate has a surface profile that transitions from a flat surface (See Examiner annotated Fig. 61 below  to an angled surface (See Fig. D below) towards an edge of the flange plate (See how the outward edge of 520 “bows out” in Fig. D below and [0612]).

    PNG
    media_image5.png
    320
    531
    media_image5.png
    Greyscale

However, Kamen is silent with regards to the flange plate is biased towards the housing.
Nonetheless, Gerlach teaches (Fig. 1) a flange plate (22) that is biased towards the housing (See [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe pump of Kamen and Rondelet with a teaching of Gerlach such that the flange plate is biased towards the housing. One of ordinary skill in the art would have been motivated to make this modification, as biasing the flange plate towards the housing would allow the flange plate to be drawn towards the syringe and help secure the syringe to the pump (See Gerlach [0010]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen and Rondelet as applied to claim 1, and  in further view of Yudovsky et al. (US 2011/0105955; hereinafter Yudovsky).
With regards to claim 14, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 1, however Kamen is silent with regards to the syringe pump further comprising an accelerometer, wherein the accelerometer is configured to communicate with a processor that detects at least one of an occlusion or whether the syringe pump experienced an external impact.
Nonetheless, Yudovsky teaches (Fig. 4) a pump comprising an accelerometer (400) wherein the accelerometer is configured to detect at least one of an occlusion or whether the syringe pump experienced an external impact (See [0042-0043] and [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe pump of Kamen and Rondelet with a teaching Yudovsky such that the syringe pump further comprises an accelerometer, wherein the accelerometer is configured to communicate with a processor that detects at least one of an occlusion or whether the syringe pump experienced an external impact. One of ordinary skill in the art would have been motivated to make this modification, as doing so would allow the physical activity levels of the user to be monitored and/or permit the detection of physical impacts or trauma suffered by the medical device (Yudovsky, see [0002]). Additionally, if the accelerometer detects a relatively high physical impact, then the medical device could record the impact event and/or remind the user to inspect the medical device for proper operation (See [0002] of Yudovsky).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783